Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  None of the prior art discloses or suggests inter alia: an electrical connector, configured to mate with a mating member, the electrical connector comprising: an insulating body, provided with a front end surface, wherein a mating slot is formed by being backward concavely provided on the front end surface to be inserted by the mating member a plurality of terminals, provided on the insulating body, wherein the terminals comprise two signal terminals and at least one ground terminal located between the two signal terminals; and a metal shell, provided and covering outside the insulating body, wherein the metal shell comprises a top plate located above the insulating body, a neck portion formed by extending backward from the top plate, and a first elastic arm and a second elastic arm formed by respectively extending backward from the neck portion, the first elastic arm has a first contact portion provided rightward, the second elastic arm has a second contact portion provided leftward, the first contact portion and the second contact portion are provided to be staggered in a front-rear direction, and one of the at least one ground terminal is located between the first contact portion and the second contact portion. The closest prior art is to Cheng et al. which disclose a similar type of electrical connector provided with a metal shell and for mating with circuit boards. However, Cheng et al. lacks to disclose or suggest at least the limitation of the metal shell comprises a top plate located above the insulating body, a neck portion formed by extending backward from the top plate, and a first elastic arm and a second elastic arm formed by respectively extending backward from the neck portion, the first elastic arm has a first contact portion provided rightward, the second elastic arm has a second contact portion provided leftward, the first contact portion and the second contact portion are provided to be staggered in a front-rear direction, and one of the at least one ground terminal is located between the first contact portion and the second contact portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM M NGUYEN whose telephone number is (571)272-2096. The examiner can normally be reached Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/KHIEM M NGUYEN/                                                                                              Primary Examiner, Art Unit 2831